Citation Nr: 0106120	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  97-34 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1953 to April 
1973.  He died in March 1996.  The appellant is the veteran's 
surviving spouse.

This appeal arises from a March 1997 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont, wherein the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  In September 1999, the Board remanded the 
claim for additional development.


FINDINGS OF FACT

1.  The cause of the veteran's death, as listed on the death 
certificate, was chronic lymphocytic leukemia.  

2.  The veteran served in Vietnam from January 1967 to 
January 1968.

3.  Three physicians have concluded that the veteran had a 
form of non-Hodgkin's lymphoma and that his cause of death 
was related to his service.


CONCLUSION OF LAW

The veteran's death was caused by a disability of service 
origin.  38 U.S.C.A.  § 1310 (West 1991); 38 C.F.R. § 3.312 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed, and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
this regard, the Board notes that the veteran's service 
medical records have been obtained and there is no indication 
that there are any relevant treatment records which have not 
been obtained.  Therefore, the Board concludes that the VA 
has met its statutory duty to assist.

The veteran's service records include a DD Form 214 which 
indicates that he served in Vietnam from January 1967 to 
January 1968.

The veteran died on March [redacted], 1996.  The cause of death 
listed in Part I of the veteran's death certificate was 
listed as chronic lymphocytic leukemia.  Part II of the death 
certificate ("Other significant conditions contributing to 
the cause of death but not resulting in the underlying cause 
given in Part I ") lists aortic insufficiency.  An autopsy 
was not performed.

The appellant asserts that the veteran's cause of death is 
related to his service.  Specifically, she argues that the 
veteran was exposed to Agent Orange, or some other herbicide, 
during his service in the Republic of Vietnam which caused 
his leukemia and which led to his death.

A letter from Eric A. Pillemer, M.D., Ph.D., dated in April 
1997, states that he treated the veteran for chronic 
lymphocytic leukemia for approximately eight years.
Dr. Pillemer noted the veteran's service in Vietnam, and 
stated that, "There is increasing evidence that certain 
chemical exposures including Agent Orange can be associated 
with lymphoproliferative disease, including chronic lymphatic 
leukemia.  For this reason, I would feel that [the veteran's] 
illness was in fact related to his military service."  

An October 1999 letter from Mark A. Donavan, M.D., shows that 
he states that chronic lymphocytic leukemia is "closely 
related" to non-Hodgkin's lymphoma, which in turn is 
recognized as having pesticides as an etiological factor.  
After citing to a number of clinical studies, Dr. Donavan 
essentially concluded that the veteran developed chronic 
lymphocytic leukemia within ten years of his Vietnam tour, 
and that his cause of death was related to exposure to Agent 
Orange.

A November 1999 letter from Dr. Pillemer shows that he states 
that chronic lymphocytic leukemia is equivalent to an entity 
known as small lymphocytic lymphoma, which is a non-Hodgkin's 
lymphoma.  He further noted that, "Whether one classifies a 
particular disease as chronic lymphocytic leukemia or small 
lymphocytic lymphoma really relates to the physician who sees 
the patient (either a hematologist [or] an oncologist).  I 
believe that there is no question in the scientific 
literature that chronic lymphatic leukemia is in fact a form 
of a low grade non-Hodgkin's lymphoma."  He concluded that 
the veteran's death was service-related.  

The veteran's representative has submitted a number of 
medical articles in support of the argument that the 
veteran's leukemia was sufficiently similar to non-Hodgkin's 
lymphoma (which is afforded presumptive service connection as 
provided in 38 C.F.R. §§ 3.307(a)(6), 3.309(e)), such that 
service connection is warranted). 

In July 2000, the Board requested an expert medical opinion.  
The Board noted that in its April 1997 decision, the RO 
determined that Dr. Pillemer's letter was sufficient to 
render the claim well grounded.  However, the RO essentially 
stated that Dr. Pillemer's opinion was insufficient to 
overcome the determination of the Secretary of Veterans 
Affairs that presumptive service connection was not warranted 
for leukemia, noting that this determination was based on the 
findings of the National Academy of Sciences.  See 61 Fed. 
Reg. 41442-41449 (1996); see also 38 C.F.R. §§ 3.307, 
3.309(e) (1999).  The Board further noted that Dr. Pillemer 
had stated that the veteran's chronic lymphocytic leukemia 
was "a form of low-grade non-Hodgkin's lymphoma," and that 
chronic lymphocytic leukemia has been linked to exposure to 
herbicides.  Finally, the Board noted that non-Hodgkin's 
lymphoma is afforded presumptive service connection as 
provided in 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The Board 
requested an opinion, based on a review of the veteran's 
claims file, as to whether the veteran had non-Hodgkin's 
lymphoma, and whether the veteran's chronic lymphocytic 
leukemia was caused by exposure to Agent Orange, or some 
other herbicide, during service.  

In September 2000, in response to the Board's request for an 
expert medical opinion from the Veterans Health 
Administration, the Board received a statement from a 
physician identified as a Hematologist and Oncologist.  That 
physician indicated that he had reviewed the veteran's 
medical records, and he provided a summary of the veteran's 
medical history.  He stated that he agreed with the opinions 
of Dr. Pillemer and Dr. Donavan.  He further concluded that 
it was possible that the veteran developed chronic 
lymphocytic leukemia as a result of exposure to Agent Orange.

A veteran's surviving spouse is entitled to dependency and 
indemnity compensation if a service-connected disability 
either caused or contributed substantially or materially to 
the cause of the veteran's death.  See 38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (2000).  In order to be 
service connected, a disability must be the result of a 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Gabrielson v. 
Brown, 7 Vet. App. 36 (1994) (for the purpose of determining 
DIC eligibility under 38 U.S.C. § 1310, whether a disability 
is service connected is established by applying chapter 11 of 
title 38 of the United States Code).

Disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease 
during the period of service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; non-Hodgkin's lymphoma; 
porphyria cutanea tarda; multiple myeloma, prostate cancer, 
respiratory cancers (cancers of the lung, bronchus, larynx, 
or trachea), and soft-tissue sarcoma.  See 38 C.F.R. § 
3.309(e).  A presumption of exposure to Agent Orange is not 
warranted where a veteran does not have one of the diseases 
listed at 38 U.S.C.A. § 1116; and 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  See McCartt v. West, 12 Vet. App. 164 (1999).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda must 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  See 
38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

The Board finds that, under the circumstances of this case, 
the evidence warrants a conclusion that the veteran's cause 
of death was related to his service.  Specifically, service 
records show that the veteran served in Vietnam for one year.  
The veteran's death certificate indicates that the cause of 
death was chronic lymphocytic leukemia.  Both Dr. Pillemer 
and Dr. Donavan have essentially stated that the veteran's 
chronic lymphocytic leukemia was a form of non-Hodgkin's 
lymphoma, which that it is recognized as having pesticides as 
an etiological factor.  In addition, the claims file includes 
the opinion of a VA physician.  In his opinion, which was 
based on a review of the veteran's medical records, that 
physician stated that he agreed with the opinions of Dr. 
Pillemer and Dr. Donavan.  He further concluded that it was 
possible that the veteran's cause of death was the result of 
exposure to Agent Orange.  There is no medical opinion of 
record in opposition to the opinions of these physicians.  
Based on the foregoing, and given the veteran's service in 
Vietnam, the Board finds that the veteran died from non-
Hodgkin's lymphoma.  Accordingly, service connection for the 
cause of the veteran's death is granted.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

 

